DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 22 and 23 in the reply filed on 8/15/2022 is acknowledged. Claims 1-8, 12-16, 18-21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.

Information Disclosure Statement
The information disclosure statements filed 8/19/2020, 9/14/2020, 4/29/2021, and 1/4/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no blocks are provided for the Examiner to fill in his name and the date the information was considered as required by MPEP § 609.05(b). They have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The amendment filed 3/5/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 9/7/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 217 (II)(G)) and § 608.01(p)(I)(B)) (delete “the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
The use of the term Aerosil (page 26, line 17), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: No space is present between a numerical value and its associated units (page 27, line 37, page 34, lines 10, 11, 12, 20) and the Brief Description of the Drawings does not reference figures 5 and 6 (page 43, lines 18-27). Appropriate correction is required.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities: The word “Claim” is capitalized despite not being a proper noun or appearing at the beginning of sentence. Appropriate correction is required.
Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms so redefined appears:
Predominantly within the void of the carrier material: At least 80% by weight of the plant material in the device is located within voids in the carrier material prior to use (page 7, lines 27-37, page 8, lines 1-5).
Open pores: Pores that are open to the external environment such that, when those pores are otherwise empty, gases in the environment are able to pass in and out of those pores (page 8, lines 14-21).
Closed pores: Pores which are located within particles of carrier material away from the external surfaces, and which may contain material which is not able to freely exchange with the external environment (page 8, lines 14-21).
Plant material: Any material that may be obtained from a plant (page 8, lines 31-37, page 9, lines 1-5).
Plant: Organisms such as trees, shrubs, herbs, grasses, ferns, mosses, and may also refer to parts of said organisms (page 8, lines 31-37, page 9, lines 1-5).
Ceramic: Compounds formed between metallic and nonmetallic elements (page 23, lines 1-7).
Geopolymer: Any material selected from the class of synthetic or natural aluminosilicate materials which may be formed by reaction of an aluminosilicate precursor material with an aqueous alkaline liquid (page 26, lines 8-12).
Source of silica: Any form of a silicon oxide (page 26, lines 14-17).
Heat-stable: The deliverable agent is sufficiently stable at that temperature to ensure that it would not undergo significant chemical degradation during use (page 32, lines 1-8).
Treatment: Therapeutic treatment, symptomatic treatment, prophylaxis, or diagnosis, of a condition (page 40, lines 22-25).
Pharmacologically effective amount: An amount of active ingredient which is capable of conferring a desired pharmacological or therapeutic effect on a treated patient (page 41, lines 30-36).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this Office action, the claim will be interpreted as if the limitation “based on one or more chemically bonded ceramic materials or one or more geopolymeric materials as defined in Claim 1” did not limit the claim.
It is unclear what is required by the limitation “based on one or more chemically bonded ceramic materials or one or more geopolymeric materials as defined in Claim 1” (lines 1-2) since claim 1 does not require chemically bonded ceramic materials or geopolymeric materials. For the purposes of this Office action, the limitation will be interpreted as if it referred to any chemically bonded ceramic material or geopolymeric material.
It is unclear what is required by the limitation “plant material comprising a deliverable agent as defined in Claim 1” (lines 3-4). Although claim 1 recites the limitation deliverable agent, that claim does not recite any specific features of the deliverable agent nor state what “defines” such an agent. The instant claim is therefore indefinite. For the purposes of this Office action, the instant claim will be interpreted as if required the plant material to comprise a deliverable agent. Claim 23 is indefinite by dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando (US 8,689,804).

Regarding claim 22, Fernando discloses a smoking article having a porous carrier material into which a liquid substrate is absorbed (column 4, lines 33-44). The liquid substrate is the aerosol forming substrate (column 14, lines 1-9) containing volatile tobacco flavor compounds which are released from the substrate upon heating (column 3, lines 56-67), which is considered to meet the claim limitation of a plant material since tobacco is a plant within the meaning of applicant’s special definition since it is a shrub and the flavor compounds are derived from it.

Regarding claim 23, Fernando discloses that metal powder is mixed into the aerosol forming substrate to increase electric conductivity (column 12, lines 31-44), indicating that the metal powder is conductive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,202,871 (hereafter referred to as Engqvist ‘871) in view of Fernando (US 8,689,804).

Regarding claim 22, Engqvist ‘871 claims a device for delivering a deliverable agent in the form of a vapor having a solid porous carrier material and a deliverable agent located within the pores of the vaporizable material so that the deliverable agent can be heated for deliver to a user (claim 1). The carrier and agent are provided together in a replaceable cartridge (claim 9). Engqvist ‘871 does not explicitly claim the deliverable agent being a plant material.
Fernando teaches a smoking article having a porous carrier material into which a liquid substrate is absorbed (column 4, lines 33-44). The liquid substrate is the aerosol forming substrate (column 14, lines 1-9) containing volatile tobacco flavor compounds which are released from the substrate upon heating (column 3, lines 56-67), which is considered to meet the claim limitation of a plant material since tobacco is a plant within the meaning of applicant’s special definition since it is a shrub and the flavor compounds are derived from it. The volatile compounds are released upon heating (column 4, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the deliverable agent of Engqvist ‘871 for the liquid substrate of Fernando. One would have been motivated to do so since Engqvist ‘871 claims and Fernando teaches suitable substances for heating and delivery to a user. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 23, Fernando teaches that metal powder is mixed into the aerosol forming substrate to increase electric conductivity (column 12, lines 31-44), indicating that the metal powder is conductive.

Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent Application No. 16/080,867 (hereafter referred to as Engqvist ‘867) in view of Fernando (US 8,689,804).

Regarding claim 22, Engqvist ‘867 claims a device for delivering a deliverable agent in the form of an aerosol vapor to a user comprising a solid, porous carrier material and a deliverable agent located within the pores of the carrier material, wherein the device is operable to heat the carrier material and vaporizer the deliverable agent (claim 1). The carrier material and deliverable agent are provided together in a replaceable cartridge (claim 9). Engqvist ‘867 does not explicitly claim the deliverable agent being a plant material.
Fernando teaches a smoking article having a porous carrier material into which a liquid substrate is absorbed (column 4, lines 33-44). The liquid substrate is the aerosol forming substrate (column 14, lines 1-9) containing volatile tobacco flavor compounds which are released from the substrate upon heating (column 3, lines 56-67), which is considered to meet the claim limitation of a plant material since tobacco is a plant within the meaning of applicant’s special definition since it is a shrub and the flavor compounds are derived from it. The volatile compounds are released upon heating (column 4, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the deliverable agent of Engqvist ‘867 for the liquid substrate of Fernando. One would have been motivated to do so since Engqvist ‘867 claims and Fernando teaches suitable substances for heating and delivery to a user. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 23, Fernando teaches that metal powder is mixed into the aerosol forming substrate to increase electric conductivity (column 12, lines 31-44), indicating that the metal powder is conductive.

Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent Application No. 16/080,867 (hereafter referred to as Engqvist ‘867) in view of Hajaligol (US 8,528,567).

Regarding claim 22, Engqvist ‘867 claims a cartridge for use in an inhalation device comprising a solid, porous carrier material and a nicotine delivery agent located within the pores of the carrier material, wherein the device is operable to heat the carrier material and vaporizer the deliverable agent (claim 13). Engqvist ‘867 does not explicitly claim the nicotine being a plant material.
Hajaligol teaches a smoking article having a heat source (abstract) having an aerosol generating segment that heats tobacco condensates including nicotine to be drawn by a smoker (column 3, lines 33-45). Tobacco is a plant within the meaning of applicant’s special definition since it is a shrub.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the nicotine of Engvist ‘867 from the tobacco of Hajaligol. One would have been motivated to do so since Hajaligol a method of deriving tobacco for delivery to a user.

Regarding claim 23, Engqvist ‘867 claims the particles containing a conducting material (claim 14).

Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 28-42 of U.S. Patent Application No. 17/526,571 (hereafter referred to as Engqvist ‘571) in view of Hajaligol (US 8,528,567).

Regarding claim 22, Engqvist ‘571 claims a method of treating a disease using an inhalation device to deliver nicotine in the form of an aerosol, wherein the inhalation device comprises a solid, porous carrier material, and the nicotine is located within the pores of the carrier material (claim 23). The nicotine and carrier are provided together in a replaceable cartridge (claim 39). Engqvist ‘571 does not explicitly claim the nicotine being a plant material.
Hajaligol teaches a smoking article having a heat source (abstract) having an aerosol generating segment that heats tobacco condensates including nicotine to be drawn by a smoker (column 3, lines 33-45). Tobacco is a plant within the meaning of applicant’s special definition since it is a shrub.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the nicotine of Engvist ‘571 from the tobacco of Hajaligol. One would have been motivated to do so since Hajaligol a method of deriving tobacco for delivery to a user.

Regarding claim 23, Engqvist ‘571 claims the cartridge containing a conducting material (claim 40). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747